NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2511-15T1



TROY HENDERSON,

        Plaintiff-Appellant,

v.

SOMERSET COUNTY and WARREN
TOWNSHIP POLICE DEPARTMENT,

     Defendants-Respondents.
_____________________________

              Submitted July 12, 2017 – Decided September 12, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Somerset County, Docket
              No. L-1413-14.

              Troy Henderson, appellant pro se.

              DiFrancesco, Bateman, Kunzman, Davis, Lehrer
              & Flaum, PC, attorneys for respondent Warren
              Township Police Department (Timothy P. Beck,
              on the brief).

              Cooper, Cottell & Taylor, LLC, attorneys for
              respondent Somerset County (Carl A. Taylor,
              III, of counsel and on the brief).
PER CURIAM

     Plaintiff Troy Henderson appeals from the October 9, 2015 Law

Division order, which dismissed his complaint against defendant

the County of Somerset (County) with prejudice pursuant to Rule

4:6-2(e). Plaintiff also appealed from the January 22, 2016 order,

which dismissed the complaint against defendant Warren Township

Police Department with prejudice.          However, plaintiff failed to

submit the order or the judge's statement of reasons, leaving us

no alternative but to affirm the January 22, 2016 order.            Cipala

v. Linclon Tech. Inst., 179 N.J. 45, 55 (2004); Soc'y Hill Condo.

Ass'n. v. Soc'y Hill Assocs., 347 N.J. Super. 163, 177-78 (App.

Div. 2002).   For the following reasons, we affirm the October 9,

2015 order as well.

     We derive the following facts from the record.          Following a

motor   vehicle   stop   on   June   10,   2011,   the   police   searched

plaintiff's vehicle and found six bricks of heroin.          A grand jury

indicted defendant for possession with intent to distribute a

controlled dangerous substance (heroin), N.J.S.A. 2C:35-5(a)(1)

and N.J.S.A. 2C:35-5(b)(13).         Defendant also received summonses

charging him with several motor vehicle violations.

     On July 18, 2013, the trial court granted defendant's motion

to suppress the heroin found in his vehicle, finding the stop was

justified, but the search was unlawful.         The State appealed, and

                                     2                             A-2511-15T1
we affirmed.    State v. Henderson, No. A-0032-13 (App. Div. Mar.

28, 2014).    On August 7, 2014, the court dismissed the indictment

and remanded the summonses to the Warren Township Municipal Court.

     Plaintiff did not file a notice of tort claim, as required

by N.J.S.A. 59:8-8(a).       On October 28, 2014, he filed a complaint

against the County, alleging malicious prosecution, but did not

name the Somerset County Prosecutor's Office or the assistant

prosecutor as defendants.

     The County filed a motion to dismiss the complaint with

prejudice    pursuant   to   Rule   4:6-2(e),   arguing      it   was   not    an

appropriate party to this action and was not vicariously liable

for the acts of prosecutors.        Citing Cashen v. Spann, 66 N.J. 541,

552 (1975) and Wright v. State, 169 N.J. 422, 455 (2001), the

motion judge concluded that the State is the proper defendant when

filing a claim against a prosecutor because the prosecutor is

considered an agent of the State, not the County.                   The judge

emphasized   that   defendant    did   not   name   either    the   assistant

prosecutor or the Prosecutor's Office as defendants in this action.

This appeal followed.

     On appeal, plaintiff does not address the judge's decision

in his merits brief.         "An issue that is not briefed is deemed

waived upon appeal."     N.J. Dep't of Envtl. Prot. v. Alloway Twp.,



                                       3                                A-2511-15T1
438 N.J. Super. 501, 505-06 n.2 (App. Div.), certif. denied, 222
N.J. 17 (2015).   Nevertheless, we discern no reason to reverse.

     We have held that

          [m]otions to dismiss for failure to state a
          claim require the complaint be searched in
          depth and with liberality to determine if
          there is any cause of action suggested' by the
          facts.   The inquiry is limited to examining
          the legal sufficiency of the facts alleged on
          the face of the complaint. On appeal, review
          is plenary and we owe no deference to the trial
          judge's conclusions.

               . . . .

               Dismissal is the appropriate remedy where
          the pleading does not establish a colorable
          claim and discovery would not develop one.

          [State v. Cherry Hill Mitsubishi, 439 N.J.
          Super. 462, 467 (App. Div. 2015) (citations
          omitted).]

     Dismissal was appropriate here.     A County cannot be held

vicariously liable for the acts of prosecutors because, when

"investigat[ing] . . . criminal activity," prosecutors act "as

agents of the State and not the County."    Cashen, supra, 66 N.J.

at 552.   In addition to being vicariously liable for the acts of

prosecutors, the State is responsible for the legal defense and

must indemnify the County against claims against prosecutors in

connection with investigating or prosecuting criminal defendants.

Wright, supra, 169 N.J. at 454-56.



                                4                           A-2511-15T1
     Here, the claims against the County were limited to claims

arising   from   plaintiff's   alleged   malicious   prosecution.

Accordingly, plaintiff's complaint against the County was properly

dismissed with prejudice as a matter of law.

     Affirmed.




                                5                          A-2511-15T1